*209OPINION.
Teammeul:
The petition alleged that the taxpayer employed a chauffeur for business purposes and paid him $700 per year on account of such employment during the taxable year. The salary of the chauffeur was disallowed by the Commissioner upon the ground that it was not an ordinary and necessary business expense but was a personal living or family expense. ■
The answer of the Commissioner makes no admission of facts, except the jurisdictional allegations in the petition. In view of the fact that the material facts alleged in the petition were not sustained by evidence, the determination of the Commissioner must be approved.

Judgment will be entered for the Commissioner.